                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF SOUTH CAROLINA
                                     CHARLESTON DIVISION

    Christopher Kamil Waymer,                             Case No.: 2:19-cv-260-RMG

                   Plaintiff,
            V.
                                                          ORDER AND OPINION
    Columbia Insurance Company; James C.
    Green Company; 0. W. Ray,
                   Defendants.
          This matter is before the Court on Plaintiff Christopher Kamil Waymer's Motion to

Remand (Dkt. No. 8). For the reasons set forth below, the Court denies the Motion. 1

     I.      Background

          This case arises out of a car accident on December 16, 2013 (the "accident") in Colleton

County between William Reynolds and Angela Reynolds and Plaintiff Christopher Waymer. (Dkt.

No. 1-1 at ,i 9.) The Reynolds were severely injured during the accident. (Id at ,i 10.) Plaintiff

Waymer was allegedly insured at the time by a $1 million commercial liability insurance policy

issued by Defendant Columbia Insurance Company ("CIC"). (Id. at ,i 11.) Defendant James C.

Greene Company, an independent adjusting company, investigated the accident on behalf of CIC,

and Defendant O.W. Ray was the investigator assigned to the claim. (Id. at ,i 15.) The Reynolds

retained counsel on December 30, 2013. (Id. at ,i 16.)

          On January 23, 2014, counsel for the Reynolds sent a demand letter to Defendant Ray,

offering to settle for the $1 million policy limit. (Id. at ,i 19.) The settlement offer was time limited

and was not accepted by its stated expiration date of February 6, 2014. (Id. at ,i 19-21.)


1
 This action is parallel to another case brought in this Court by Defendant Columbia Insurance
Company against Plaintiff Waymer and others for a declaratory judgment that it did not act
unreasonable or in bad faith. (See Case No. 2: 18-cv-2975-RMG, "Declaratory Judgment Action.")


                                                  -1-
         On April 4, 2014, the Reynolds separately filed tort actions against Plaintiff Waymer in the

Colleton County Court of Common Pleas (the "State Court Actions"). (Id at 121.)2 On April

28, 2014, CIC offered to tender the full policy limit as a settlement offer, however the Reynolds

declined that offer. (Id at 122.) A subsequent "high-low" settlement offer by the Reynolds, for

a "high" of $3,500,000 and a "low" of $1,000,000" dependent on a trier of facts determination of

bad faith, was also declined by Defendant CIC. (Id at ,123 - 24.)

         While the State Court Actions were pending, Defendant CIC filed a declaratory judgment

action in this Court seeking a declaration that declining the January 2014 settlement offer and its

April 28, 2014 offer to tender the full policy limits were reasonable. (See Case No. 2:14-4739-

RMG, Dkt. No. 1, the "2014 Action.") This Court ultimately dismissed the case as not ripe as the

issue of good faith and reasonableness were hypothetical during the pending State Court Actions,

and alternatively dismissed the case on abstention grounds. See Columbia Ins. Co. v. Reynolds,

225 F. Supp. 3d 375 (D.S.C. 2016).

         After a damages hearing was held on October 24, 2018 in the State Court Actions, CIC

alleges that it was determined that the cases will result in damages in favor of the Reynolds in

excess of the $1 million policy limit. (See Declaratory Judgment Action Dkt. No. 1 at 148.) On

November 16, 2018, a special referee issued an Order of Judgment awarding Angela Reynolds

$3.5 million and William Reynolds $3 million. (Declaratory Judgment Action, Dkt. No. 18-9.)

         Shortly after the October 24th damages hearing, both Plaintiff Waymer here and Defendant

CIC filed actions. On November 2, 2018, Defendant CIC filed a declaratory judgment action in

this Court against the Reynolds, Plaintiff Waymer, and Q.E. Trucking, Plaintiffs business, seeking

a declaration that CIC acted reasonably and in good faith in declining two settlement offers, and a


2
    See Colleton County Court of Common Pleas Case Nos. 2014CP1500274; 2014CP1500273.

                                                 -2-
declaration that Plaintiff Waymer breached his duty to cooperate by providing privileged

documents he acquired from his CIC-provided counsel in the State Court Actions to opposing

counsel in the State Court Actions. 3 (See Declaratory Judgment Action.) Three days later, on

November 5, 2018, Plaintiff Waymer filed this action in state court against Defendant CIC,

alleging breach of contract and bad faith for negligently handling his claims, his defense, and

failing to accept settlement in the State Court Actions. (Dkt. No. 1-1 at -J-J 31 - 34.) Plaintiff

Waymer also included a cause of action against Defendants CIC, James C. Greene Company and

0. W. Ray for civil conspiracy. (Id. at tj[tj[ 35 - 40.) While Defendant Greene Company is organized

in North Carolina, Defendant Ray is a citizen of South Carolina. (Id. at tj[tj[ 5, 7.)

          Defendant CIC removed the case on January 30, 2019, arguing that Defendants Greene

Company and Ray were fraudulently joined because Plaintiff Waymer cannot maintain a claim for

civil conspiracy.    (Dkt. No. 1.) Plaintiff Waymer now moves to remand the case, arguing that

Defendant Greene Company and Ray were not fraudulently joined, and Defendant CIC opposes

the motion. (Dkt. Nos. 8, 9, 18, 21.)

    II.      Legal Standard

          Federal courts are courts oflimitedjurisdiction. Strawn v. AT & T Mobility LLC, 530 F.3d

293, 296 (4th Cir. 2008) (citation omitted). A defendant removing a case to federal court bears

the burden of establishing that federal jurisdiction is proper. Id. (citations omitted). The existence

of federal jurisdiction is determined at the time the defendant files his notice of

removal. See Pullman Co. v. Jenkins, 305 U.S. 534, 53 7 (1939) (citations omitted). "On a motion

to remand, the court must strictly construe the removal statute and resolve all doubts in favor of



3
 Opposing counsel in the State Court Actions is serving as counsel for the Reynolds, who are Co-
Defendants in the Declaratory Judgment action pending in this Court.

                                                  -3-
remanding the case to state court, indicative of the reluctance of federal courts to interfere with

matters properly before a state court." Gallagher v. Fed. Signal Corp., 524 F. Supp. 2d 724, 726

(D. Md. 2007) (citation omitted).        If there is any doubt regarding the existence of federal

jurisdiction, the case must be remanded. Md. Stadium Auth. v. Ellerbe Becket Inc., 407 F.3d 255,

260 (4th Cir. 2005) (citations omitted).

          However, while a Court must resolve all doubt in favor of remand, under the doctrine of

fraudulent joinder, "a district court can assume jurisdiction over a case even if... there are

nondiverse named defendants at the time the case is removed." Mayes v. Rapoport, 198 F.3d 457,

461 (4th Cir. 1999).      "To show fraudulentjoinder, the removing party must demonstrate either

outright fraud in the plaintiffs pleading of jurisdictional facts or that there is no possibility that the

plaintiff would be able to establish a cause of action against the in-state defendant in state court."

Hartley v. CSX Transp., Inc., 187 F .3d 422, 424 (4th Cir. 1999) (internal quotation marks omitted)

(emphasis in original). This is a heavy burden, and charges the removing party with the duty to

prove "the plaintiff cannot establish a claim [against the allegedly fraudulent party] even after

resolving all issues oflaw and fact in the plaintiffs favor." Id. at 424.

   III.      Discussion

          To assess whether Defendants Greene Company and Ray were fraudulently joined, the

Court looks at the cause of action for civil conspiracy, as it is the sole claim asserted against

Defendants Greene Company and Ray. CIC does not allege outright fraud, and therefore the Court

focuses on whether there is any possibility that CIC can establish a claim for civil conspiracy

against Defendants Greene Company and Ray.

          The Parties spend much of their briefs arguing the merits of their claims, focusing on

Defendant Ray's alleged combination with Defendant CIC to deny coverage and refusal to testify



                                                   -4-
regarding the reasons for denying coverage, and on Waymer sharing his CIC-provided counsel's

unredacted defense file with the Reynolds in the State Court Actions after this Court had already

permitted redactions to the file. (Dkt. Nos. 8, 18; See 2014 Action Docket Number 24.) While

these issues may affect the disposition of the breach of contract and bad faith claim, they do not

go to the issue of whether Plaintiff Waymer can sustain a civil conspiracy claim against Defendants

Greene Company and Ray. Instead, while Plaintiff can proceed on his claims for breach of contract

and bad faith, there is no possibility of him maintaining a civil conspiracy claim as he failed to

allege or identify special damages or additional facts in furtherance of the conspiracy.

       "The elements of a civil conspiracy in South Carolina are ( 1) the combination of two or

more people, (2) for the purpose of injuring the plaintiff, (3) which causes special damages." Pye

v. Estate of Fox, 369 S.C. 555, 566-67, 633 S.E.2d 505, 511 (2006). Plaintiff here has failed to

allege any special damages beyond the breach of contract and bad faith claim. See Pye v. Estate

ofFox, 369 S.C. 555, 568, 633 S.E.2d 505, 511 (2006) ("Because the quiddity of a civil conspiracy

claim is the damage resulting to the plaintiff, the damages alleged must go beyond the damages

alleged in other causes of action."). In his Complaint, Plaintiffs stated damages for his civil

conspiracy claim is largely identical to his claimed damages for his breach of contract and bad

faith claim. (Dkt. No. 1-1 at ,r,r 34, 39.) See Hackworth v. Greywood at Hammett, LLC, 385 S.C.

110, 117, 682 S.E.2d 871, 875 (Ct. App. 2009) (affirming motion to dismiss where "[plaintiff] has

repeated verbatim the same damages in its civil conspiracy claim as are alleged in its claim for

breach of contract accompanied by a fraudulent act.") Additionally, reviewing the allegations and

exhibits contained in Waymer's motion to remand, 4 it is clear that the damages alleged are all



4
  On a motion to remand for fraudulent joinder, "the court is not bound by the allegations of the
pleadings, but may instead consider the entire record, and determine the basis of joinder by any
means available." Linnin v. Michielsens, 372 F. Supp. 2d 811, 819 (E.D. Va. 2005) citing AIDS
                                                -5-
based on CIC's rejection of settlement offers and filing of the initial 2014 Action for a declaratory

judgment. (Dkt. No. 8-1 at 23.) Whether or not there is a civil conspiracy between Defendants

Greene Company and Ray and Defendant CIC, these damages are the same as for Defendant CI C's

alleged breach of contract and bad faith claim, and Defendant CIC has therefore demonstrated that

it is impossible for Plaintiff Waymer to recover on his claim for civil conspiracy. See State Farm

Life Ins. Co. v. Murphy, 260 F. Supp. 3d 497,504 (D.S.C. 2017) (dismissing civil conspiracy claim

against insurance agents related to a failure to pay benefits as "[third-party plaintiff] has failed to

allege special damages which arose specifically because of the conspiracy itself, and that were not

caused by the intentional interference with contract claim.").

        Further, as an independent and sufficient ground for finding fraudulent joinder, Plaintiff

Waymer also failed to allege any "additional facts in furtherance of the conspiracy." State Farm

Life Ins. Co., 260 F. Supp. 3d at 504 citing Toddv. S.C. Farm Bureau Mut. Ins. Co., 276 S.C. 284,

278 S.E.2d 607 (1981) criticized on other grounds by Ludwick v. This Minute of Carolina, Inc.,

287 S.C. 219, 337 S.E.2d 213 (1985). Plaintiffs allegations in his Complaint, and his argument

and exhibits in his brief, all focus on Defendant CIC's decision to refuse settlement offers,

negligent handling of his claims and defense, and later explanations in the 2014 Action for their

handling of his claims. (Dkt. Nos. 1-1 at~~ 35 - 40; 8-1 at 16 - 17.) These allegations, while

relevant to the case overall, are inseparable from his claims of breach of contract and bad faith,

and instead, Plaintiffs civil conspiracy claim serves solely as another vehicle for litigating the

same facts that underlie his breach of contract and bad faith claim. See State Farm Life Ins. Co.,




Counseling & Testing Centers v. Grp. W Television, Inc., 903 F.2d 1000 (4th Cir. 1990).
Regardless, the evidence submitted does not lead to a different result.
                                                 -6-
260 F. Supp. 3d 497, 504 ("Put another way, [third-party plaintiff] cannot plead the same set of

facts for the actionable wrong and the civil conspiracy, then expect to recover damages for both.").

            However, the Supreme Court of South Carolina has explained that "the authorized acts of

an agent are the acts of the principal" and "in a bad faith action against the insurer, the acts of the

adjuster or adjusting company (agent) may be imputed to the insurer (principal)." Charleston Dry

Cleaners & Laundry, Inc. v. Zurich Am. Ins. Co., 355 S.C. 614, 619 (2003). Therefore, while

Plaintiff cannot pursue his civil conspiracy claim as a separate claim against Defendants Greene

Company and Ray, the facts giving rise to that claim may be relevant to his breach of contract and

bad faith claim against Defendant CIC.

      IV.      Conclusion

            For the foregoing reasons, the Court DENIES Plaintiff Christopher Kamil Waymer's

Motion to Remand (Dkt. No. 8). Defendants James C. Greene Company and O.W. Ray are

DISMISSED from this action and the Second Cause of Action for Civil Conspiracy is

DISMISSED. 5

            AND IT IS SO ORDERED.



                                                       Richard M. Gerg~
                                                       United States District Court Judge
August.:1, 2019
Charleston, South Carolina




5
    Columbia Insurance Company remains as a defendant.

                                                 -7-
